Lumpkin, Justice.
The act of October 22, 1887, provided that the sessions of the superior court of Bibb county should commence on the first Mondays in May and November, and continue from week to week so' long as the presiding judge should deem necessary. By the act of November 11,1889, the time for beginning the spring term of that court was changed to the third Monday in April. The act of September 21, 1887, made it the duty of all the judges of the superior and city courts in this State to adjourn each regular and adjourned term of the same at least five days before the commencement of the next regular term thereof. It will thus be seen that there *296was no legal limit to the length of the terms of the superior court of Bibb county, except that provided for in the act last mentioned. It follows that the November term, 1894, of that court could have been lawfully in session after the 20th day of February, 1895.
The accused in the present case was put on trial in the city court of Macon, upon an indictment which had been transferred from the superior court of Bibb county, in which it was alleged that the offense in question was committed on the day last named. It appeared that the indictment was found by the grand jury at the November term, 1894, of Bibb superior court, but there was nothing to show upon what day it was filed in the clerk’s office of that court. The accused demurred to the indictment, on the ground that it did not affirmatively show that the offense was committed on a day previous to the finding of the indictment.
The objection to the indictment is somewhat plausible, but upon careful examination we do not think it is really meritorious. Of course the grand jury, while in session at a time prior to the 20th day of February, 1895, could by carelessness or inadvertence have laid the commission of an offense on that day; and undoubtedly instances of this kind have occurred, though they are at most only rare exceptions to the general rule that an intelligent body of men, in naming a day upon which an offense was committed, will designate some day already passed, and not one yet to arrive. There is nothing in the x-ecord to show that the supei’ior court of Bibb county was not in fact in session after the 20th day of February, 1895; and as the gi’and jury in the indictment alleged that the accused did on that day commit the offense in question, thus referring to an event already passed, it requires, we think, no strain to presume that the court was in session, and that the indictment was found after the date last mentioned.
*297If it affirmatively appeared on the face of the indictment that the offense could not possibly have been committed on the day alleged therein, a demurrer based on this ground would undoubtedly been good. .This indictment, however, has no such infirmity; and with the aid of the presumption above .mentioned, which we think ■a proper one to invoke, there is no difficulty in sustaining the indictment as one legally returned and charging the commission of the alleged offense on a day in the past. Judgment affirmed.